Citation Nr: 1200523	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  02-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for left knee disability, status post left knee replacement, from November 1, 2006.


REPRESENTATION

Appellant represented by:	George R. Guinn, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, her spouse, and her son


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2001 rating decision in which the RO denied the Veteran's claim for a rating in excess of 10 percent for a left femoral condyle defect, but granted a separate, 10 percent rating for left knee arthritis.  The Veteran filed a notice of disagreement (NOD) in January 2002, and the RO issued a statement of the case (SOC) in September 2002.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2002. 

In January 2004, the RO continued the separate 10 percent ratings assigned (as reflected in a supplemental SOC (SSOC)).

In April 2004, the Veteran, her spouse, and her son testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

Following Board remand, the RO granted a 20 percent rating for left knee arthritis, effective January 31, 2005, and continued the 10 percent rating for left knee laxity/weakness (as reflected in the April 2005 SSOC).  After the Veteran underwent September 2005 left knee replacement surgery, in a November 2005 rating decision, the RO assigned a single, 30 percent rating for the Veteran's left knee disability, status post knee replacement surgery, effective November 1, 2006 (after the cessation of a period during which a temporary total rating had been granted).  As reflected in March, August, and December 2006 SSOCs, the RO subsequently continued the 30 percent rating assigned.

The Board notes that during the pendency of this appeal, the RO granted two temporary total ratings.  In April 2005, the RO granted a temporary total rating for the period from May 9, 2002 to August 31, 2002, based on the Veteran's May 9, 2002 left knee medial unicondylar hemiarthroplasty.  In November 2005, the RO granted a temporary total rating from September 20, 2005 to October 31, 2006, based on the Veteran's September 20, 2005 left knee replacement surgery.

In June 2007, the Board denied a rating in excess of 10 percent for left knee arthritis prior to May 9, 2002; and for the period from September 1, 2002 to January 30, 2005; granted a 30 percent, but no higher, rating for left knee arthritis from January 31, 2004 to September 19, 2005; denied a rating in excess of 10 percent for left knee laxity/weakness prior to November 1, 2005; and denied a rating in excess of 30 percent for left knee disability, status post left knee replacement surgery, from November 1, 2006.

The Veteran appealed that portion of the June 2007 decision in which the Board denied her claim for a disability rating in excess of 30 percent for left knee disability, status post left knee replacement, from November 1, 2006, to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court issued a Memorandum Decision vacating the relevant portion of the Board's decision, and remanding the matter appealed to the Board for further proceedings that dealt with that issue.

In December 2009, the Board remanded the claim on appeal to the RO for further action, to include additional development of the evidence.  After accomplishing further action, the RO continued to deny the claim (as reflected in a May 2011 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In June 2011, after certification of the appeal to the Board, the Veteran submitted a statement in support of his claim.  In July 2011, the Veteran's attorney waived initial RO consideration of that evidence.  See 38 C.F.R. § 20.1304 (2011). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Since November 1, 2006, the Veteran's left knee disability, status post left knee replacement surgery, has been manifested by complaints of pain and tenderness, swelling, instability, weakness, and lack of endurance, and objective evidence of some painful motion but otherwise good flexion and extension, and knee pain that was somewhat relieved by medication; there has been no objective evidence of effusion, and severely limited motion (to include as due to pain), severe weakness and/or ankylosis also have not been shown.

3.  Since November 1, 2006, the schedular criteria have been adequate to rate the disability under consideration.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for left knee disability, status post left knee replacement surgery, from November 1, 2006, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, as well, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, March 2006, September 2006, and August 2010 post-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for higher rating, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  The March and September 2006 letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

Also post rating, a September 2002 SOC provided the Veteran with the rating criteria used to evaluate her service-connected left knee disability (the timing and form of which suffices, in part, for Dingess/Hartman).  

After issuance of the above-described notice, and opportunity for the Veteran to respond, the August 2006, December 2006, and May 2011 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, VA treatment records, and the reports of VA examinations in October 2005, June 2006, and October 2010.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and her representative, on her behalf.  

The Board also finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is warranted.  In this regard, in a May 2011 statement, the Veteran essentially argued that the October 2010 VA joints examination was inadequate and that examiner was verbally abusive.  Notwithstanding these assertions, however, as explained in more detail below, the Board finds that the report of this medical examination-along with other pertinent evidence-provides sufficient evidence for evaluation of the disability for which a higher rating is sought, and that no further examination in connection with any of this claim is required.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App.  505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As previously stated, as of November 1, 2006, after the cessation of the temporary total rating for left knee replacement surgery, the RO assigned a 30 percent rating for the Veteran's left knee disability, characterized as status post left knee arthroplasty, pursuant to 38 C.F.R. § 4.71a, DC 5260-5055.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the hyphenated diagnostic code reflects residuals of left knee replacement surgery rated on the basis of limitation of motion (DC 5260 is for evaluating limitation of flexion).

Under DC 5055, for one year following implantation, a 100 percent rating is warranted.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to DCs 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, DC 5055.

Under DC 5256, favorable ankylosis of a knee warrants a 30 percent rating.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 and 10 degrees.  A 40 percent rating requires that the knee be fixed in flexion at an angle between 10 and 20 degrees.  A 50 percent rating requires that the knee be fixed in flexion at an angle between 20 and 45 degrees.  A 60 percent rating requires extremely unfavorable ankylosis.  Ankylosis is considered to be extremely unfavorable when the knee is fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  38 C.F.R. § 4.71, Plate II.

Under DC 5262, malunion of the tibia and fibula of a lower extremity warrants a 10 percent rating when the disability results in slight knee or ankle disability.  A 20 percent rating requires that the malunion produce moderate knee or ankle disability.  A 30 percent rating requires that the malunion present marked knee or ankle disability.  A 40 percent rating requires nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

Given the diagnostic code under which the 30 percent rating has been assigned, for completeness, the Board also has considered the rating criteria of DC 5260.  Under DC 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App.  202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

Historically, the September 2005 left knee replacement operation report includes notation that there were no complications and the pre and post operative diagnoses were left knee osteoarthritis.  An October 2005 VA-authorized examination report reflects range of motion of the left knee as from 0 to 100 degrees.  The drawer and McMurray tests were within normal limits.  There were pain and weakness on examination, with pain described as a major factor, and pain began at 90 degrees on flexion, and at 0 degrees on extension.  

On June 2006 VA-authorized examination, there was tenderness on the left knee, range of motion was from 0 to 140 degrees; and the medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral menisci, were all within normal limits.  The physician indicated that the x-ray showed satisfactory appearing total left knee prosthesis with the appearance of osteoporosis.  The Veteran described pain at a level of 10/10 (and she and the other lay witnesses described such pain during the April 2004 Board hearing), relieved by oxycodone, ice, pad, and exercise.  The examiner noted pain, swelling, stiffness, instability, locking, tenderness, fatigue, weakness, lack of endurance, and incoordination on examination, with pain the major factor, and that pain began at 135 degrees on flexion and 0 degrees on extension.  The examiner opined that there was no additional range of motion loss on the basis of pain, weakness, fatigue, incoordination, or lack of endurance during a flare-up or after repeated use.  The Veteran indicated that activities such as standing, going up stairs, lifting, kneeling, and squatting had been limited, in part, due to her [left] knee disability.  The examiner noted that there was a scar on the left knee described as a residual of the established left knee joint replacement.

A March 2008 CT scan of the left knee indicated small joint effusion.  The total knee arthroplasty appeared well-seated without obvious fracture deformity.  Mild degenerative changes involving the proximal tibio-fibular joint were seen.  The Veteran's physician indicated that the Veteran had severe pain in her knee with constant aching and moderate pain.  She was unable to walk or stand for more than a few minutes and [left knee] pain prohibited her from maintaining gainful employment.  The Veteran also complained of left knee swelling with exercise.  

In April 2008, the Veteran's physician indicated that she was doing "quite well overall" after her left total knee replacement.  The Veteran stated that she had a couple of episodes during the winter when her leg went out and she slipped on ice and fell.  Range of motion testing of the left knee revealed full active extension with 132 degrees flexion.  The collateral ligaments appeared fully intact.  There was a negative posterior drawer sign and no swelling was noted.  An x-ray examination indicated a patient status post a cemented left total knee arthoplasty.  The components appeared well-fixed, well-sized, and properly aligned.  There was no obvious polyethylene wear present.  In May 2008, the Veteran complained of intermittent discomfort during the past winter.  The physician noted that the March 2008 CT scan indicated some mild degenerative joint disease changes of the proximal tibia-fibula joint which the physician did not think was clinically relevant.  No other problems were noted and the physician stated that the Veteran's left knee looked fine on the CT scan.  Another May 2008 report indicated some mild laxity of the left knee tendon and the Veteran complained of continued pain, swelling, and discomfort from the implant.

In a May 2008 statement, the Veteran indicated that her left knee replacement, while successful, has its limitations.  Any increased activity caused left knee swelling and the left knee disability caused difficulty with walking up and down stairs.

In June 2008, the Veteran argued that her left knee disability was debilitating and indicated that she suffered from extreme post-replacement pain, swelling, an improper gait, and difficulty with prolonged walking.

In a private treatment report dated in December 2008, the Veteran's physician indicated that her left knee was doing well and that there was no major change in her status.  He indicated that at some point she will wear out the polyethylene insert of her total knee replacement and require major revision surgery.  In April 2008, the physician indicated that while the Veteran was doing well with her left knee replacement which provided good range of motion, stability, and pain relief, she had the basic limitations of a patient with a total left knee replacement.

The Veteran underwent a VA joints examination in October 2010 at which time it was noted that she took pain relief medication and had a fair response to treatment.  Pain was rated 7/10.  Left knee joint symptoms included left knee deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  The Veteran also complained of episodes of dislocation several times a week with swelling that affected joint motion and weekly severe flare-ups that lasted one or two days.  Flare-ups of the left knee disability were precipitated by walking and going up and down stairs and alleviated by rest.  There were no constitutional symptoms of left knee arthritis or incapacitating episodes of arthritis.  The Veteran indicated that she was only able to stand for fifteen to thirty minutes and was only able to walk one-quarter mile.  She wore an orthotic insert and used a cane, but used a wheelchair only three times per month.  She had an antalgic gait and general joint findings included tenderness, abnormal motion, and guarding of movement.  There was no crepitation, clicks or snaps, grinding, instability, patellar or meniscus abnormality, or abnormal tendons or bursae.  

The examiner indicated that the Veteran complained of left knee weakness and became angry during the examination which made it difficult to assess weakness.  However, mild weakness was noted.  Range of motion testing revealed objective evidence of pain with active motion, flexion to 90 degrees, and normal extension.  There was objective evidence of pain following repetitive motion but there were no additional limitations after three repetitions of range of motion and no evidence of ankylosis.  X-ray findings were not available because the Veteran became angry during and at the end of the examination and refused an x-ray examination.  She was diagnosed with a history of total left knee replacement and left knee pain which had no effect on traveling, feeding, bathing, dressing, toileting, and grooming; a moderate effect on chores, shopping, exercise, and recreation; and prevented sports and driving.

In a June 2011 statement, the Veteran indicated that she has been wearing a left knee brace and used a cane.  She contended that she stopped the May 2011 VA examination because the examiner was verbally abusive.  While the Veteran indicated that the examination occurred in May, a review of the record does not indicate or suggest that the Veteran underwent further left knee examination after the October 2010 VA examination.  Thus, it appears that the Veteran was referencing the October 2010 VA examination.  She stated that last summer she fell trying to steady her left leg when her knee caused her to fall.  She asserted that there was a bone fragment under the patella that made the knee catch, lock, and fill with fluid which occurred about three times a week.  She contended that she was not given a proper [VA] examination and requested another examination.

With regard to the Veteran's refusal to undergo a left knee x-ray examination on October 2010 VA examination, the Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264   (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991); see Swann v. Brown, 5 Vet. App. 229, 233   (1993).  Hence, while the requested left knee x-ray examination could possibly have yielded evidence favorable to the Veteran's claim, she has not fully cooperated in VA's efforts to obtain such evidence.  Thus, as noted above, this claim will be evaluated on the basis of the evidence of record.

Moreover, with regard to the Veteran's argument that the examination was inadequate because the examiner was verbally abusive, the Board finds that this argument is not supported by the objective record, including the examination report itself, which contains a summary of the Veteran's medical history and subjective complaints, as well as pertinent clinical findings.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that, at no point since November 1, 2006 has the left knee warranted a rating higher than the 30 percent rating assigned, on any basis.

Since November 1, 2006, the Veteran's residuals of a total left knee replacement have consisted of pain and tenderness, swelling, instability, weakness, and lack of endurance, and objective evidence of pain on motion but otherwise good flexion and extension, and knee pain that was somewhat relieved by medication; there has been no objective evidence of effusion. 

The medical evidence does not indicate chronic left knee residuals such as severe painful motion or weakness in the affected extremity, and/or ankylosis, so as to warrant a 60 percent rating under DC 5055.  

As indicated, a June 2006 VA examination of the left knee revealed pain and weakness, and essentially full range of motion, with pain at 135 degrees.  A March 2008 private treatment report indicates that the Veteran had severe left knee pain.  However, an April 2008 report indicated that she is doing quite well and in a May 2008 statement the Veteran indicated that the left total knee replacement was successful.  A December 2008 private report indicates that the Veteran's left knee disability was "quite well."  On October 2010 VA examination, mild weakness with objective evidence of pain with active motion was noted.  Extension was normal with flexion to 90 degrees. While there has been evidence of left knee weakness and pain, range of motion findings have not revealed a degree of limited flexion or extension that would be compensable under  DC 5260 or 5261.  Furthermore, there has been no evidence of impairment of the tibia or fibula or ankylosis of the knee so as to warrant evaluating the disability under DC 5256 or 5262 (the only other diagnostic codes under 38 C.F.R. § 4.71a providing for assignment of a rating greater than 30 percent).

The Board emphasizes that the 30 percent rating assigned appropriately compensates the Veteran for the extent of her functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, examination reports-particularly, those dated in October 2005 and June 2006-clearly reflect that the Veteran's range of motion has been affected by pain, fatigue, weakness, lack of endurance, and incoordination, with lack of endurance, with pain being the major factors; however, the appellant was still able to accomplish left knee range of motion as noted above, and a higher rating would not be assignable even when considering the points at which pain began.  The Board has certainly considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, there simply is persuasive evidence to support a finding that, at any point since November 1, 2006, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been have been so disabling-to include on repeated use and during flare-ups-to support assignment of a rating in excess of 30 percent any applicable diagnostic code predicated on limitation of motion.   

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since November 1, 2006, has the Veteran's left knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the September 2002 SOC and discussed in the March 2006 SSOC)..

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111   (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that, since November 1, 2006, the schedular criteria have been adequate to rate the disability under consideration.   The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Accordingly, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the left knee disability at any point since November 1, 2006, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, he Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for the left knee, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for left knee disability, status post left knee replacement, since November 1, 2006, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


